                        Case 3:18-cv-05080-JST Document 65 Filed 03/05/19 Page 1 of 2


               1   GIBSON, DUNN & CRUTCHER LLP
                   MARC J. FAGEL, SBN 154425
               2   mfagel@gibsondunn.com
                   ELIZABETH A. DOOLEY, SBN 292358
               3   edooley@gibsondunn.com
                   555 Mission Street, Suite 3000
               4   San Francisco, CA 94105-0921
                   Telephone: 415.393.8200
               5   Facsimile: 415.393.8306
               6   Attorneys for Defendants
                   MICHAEL B. ROTHENBERG AND
               7   ROTHENBERG VENTURES LLC
               8

               9

           10

           11                                   UNITED STATES DISTRICT COURT
           12                NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
           13

           14      SECURITIES AND EXCHANGE                         CASE NO. 3:18-CV-05080-JST
                   COMMISSION,
           15                                                      PROOF OF SERVICE
           16                  Plaintiff,                          Hon. Laurel Beeler
           17           v.                                         Hearing:
                                                                   Date: March 7, 2019
           18      MICHAEL B. ROTHENBERG, and                      Time: 9:30 a.m.
                   ROTHENBERG VENTURES LLC (f/k/a                  Place: 450 Golden Gate Ave., San Francisco,
           19      FRONTIER TECHNOLOGY VENTURE                     California, Courtroom B—15th floor
                   CAPITAL LLC and ROTHENBERG
           20      VENTURES MANAGEMENT COMPANY,                    Action Filed: August 20, 2018
           21      LLC),

           22                  Defendants.

           23

           24

           25

           26

           27

           28

Gibson, Dunn &

Crutcher LLP
                                             PROOF OF SERVICE - CASE NO. 3:18-CV-05080-JST
                          Case 3:18-cv-05080-JST Document 65 Filed 03/05/19 Page 2 of 2


               1                                  DECLARATION OF SERVICE
               2          I, Elizabeth Dooley, declare as follows:
               3          I am employed in the County of San Francisco, State of California, I am over the age of
                   eighteen years and am not a party to this action; my business address is 555 Mission Street, Suite
               4   3000, San Francisco, CA 94105, in said County and State. On March 4, 2019, I served the following
                   document(s):
               5
                                 CLERK'S NOTICE RESETTING STATUS CONFERENCE TIME
               6
                   on the parties stated below, by the following means of service:
               7
                                                    Defendant, Michael B. Rothenberg:
               8
                   Michael B. Rothenberg
               9
                        BY ELECTRONIC SERVICE: On the above-mentioned date, the documents were sent to the persons at the
           10            electronic notification addresses as shown above.
           11          (FEDERAL)                    I declare under penalty of perjury that the foregoing is true and correct.
           12

           13
                   Dated: March 5, 2019                            By:       /s/ Elizabeth A. Dooley
           14                                                                 Elizabeth A. Dooley
           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

                                                                         2
Gibson, Dunn &
                                              PROOF OF SERVICE - CASE NO. 3:18-CV-05080-JST
Crutcher LLP
